            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

CRAIG HOSPITAL                                           PLAINTIFF

v.                      No. 4:18-mc-10-DPM

TYSON FOODS, INC.; TYSON
FOODS, INC. HEALTH BENEFIT
PLAN (ACTIVES & COBRA);
TYNET CORPORATION; TYSON
SHARED SERVICES, INC.; and,
NATIONAL COMP CARE, INC.                             DEFENDANTS

                              ORDER
     The Court directs the Clerk to amend the docket: N2 4 is more in
the nature of an addendum to the original motion, N2 2, than an
amended motion. Craig Hospital has not responded to either filing. It
must do so by 10 October 2018 or the Court will rule based on the
current papers. In the meantime, USAble need not respond to the
subpoena.
     So Ordered.




                               D. P. Marshall Jr.
                               United States District Judge

                                 3   od-olwv Jto/8
